 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10       AEROJET ROCKETDYNE, INC.,                     Case No. 2:17-cv-01515-KJM-AC
11                        Plaintiff,
12             v.                                      ORDER
13       GLOBAL AEROSPACE, INC., et al,
14                        Defendants.
15

16                    On July 15, 2019, defendants and counterclaim plaintiffs requested to seal

17   documents filed in connection with their motions in limine to (1) exclude the expert testimony of

18   Laura Montgomery and (2) exclude the expert testimony of Paul Pastorek. Request, ECF No. 217;

19   Montgomery Mot., ECF No. 211; Pastorek Mot., ECF No. 214. As to the Montgomery motion,

20   defendants request the court seal two exhibits consisting of “excerpts of the contract between non-

21   parties Orbital Sciences Corporation [] and the Virginia Commercial Space Flight Authority

22   (‘VCSFA’).” Request at 4.1 VCSFA, a non-party, produced both documents with a confidential

23   designation under the terms of the discovery protective order issued in his case. Id.; Discovery

24   Protective Order, ECF Nos. 36−37. As to the Pastorek Motion, defendants request the court seal

25   an exhibit VCSFA produced, also with a confidential designation, in response to plaintiff’s

26   subpoena. Request at 4. As explained below, the court DENIES the request.

27

28   1
         All citations are to CM/ECF pagination.
                                                      1
 1   I.     LEGAL STANDARD
 2                  “[T]he courts of this country recognize a general right to inspect and copy public
 3   records and documents, including judicial records and documents.”                 Nixon v. Warner
 4   Communications, 435 U.S. 589, 597 (1978) (footnotes omitted). “Unless a particular court record
 5   is one ‘traditionally kept secret,’ a ‘strong presumption in favor of access’ is the starting point.”
 6   Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Foltz v. State
 7   Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)).
 8                  When a party moves to seal a record, the court looks to the underlying motion and
 9   determines whether it is “more than tangentially related to the merits of a case.” Ctr. for Auto
10   Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101 (9th Cir. 2016). If the motion is more than
11   tangentially related to the merits of the case, a party seeking to seal the record must satisfy the
12   “stringent” compelling reasons standard. Id. at 1096. Applying this standard, “a court may seal
13   records only when it finds ‘a compelling reason and articulate[s] the factual basis for its ruling,
14   without relying on hypothesis or conjecture,” and finds this reason outweighs the public’s interest
15   and the presumption of public access. Id. at 1096–97 (quoting Kamakana, 447 F.3d at 1179).
16                  When a motion is unrelated or only tangentially related to the merits of the case, the
17   good cause standard, which is an “exception” to the “presumptive” compelling reasons standard,
18   applies. Id. at 1097–98. To establish good cause, a party must show “specific prejudice or harm
19   will result” absent sealing, Foltz, 331 F.3d at 1130, which may include the need “to protect a party
20   or person from annoyance, embarrassment, oppression, or undue burden or expense,” Ctr. for Auto
21   Safety, 809 F.3d at 1097 (quoting Fed. R. Civ. P. 26(c)).
22                  Under Local Rule 141, “[d]ocuments may be sealed only by written order of the
23   Court, upon the showing required by applicable law.” E.D. Cal. R. 141(a). A party seeking to seal
24   documents must make a “specific request[] to seal . . . even if an existing protective order, statute,
25   or rule requires or permits the sealing of the document.” Id. Any such request must “set forth the
26   statutory or other authority for sealing, the requested duration, the identity, by name or category of
27   person to be permitted access to the documents, and all other relevant information.” E.D. Cal. R.
28   141(b). Further, Local Rule 140 provides for filing redacted documents on the public docket under
                                                        2
 1   specific circumstances, which may include protecting “proprietary or trade secret information . . . .”
 2   E.D. Cal. R. 141(b). These requirements, including the court’s clear admonishment that “protective
 3   orders covering the discovery phase shall not govern the filing of sealed or redacted documents on
 4   the public docket,” are reiterated in the court’s standing order and in the magistrate judge’s approval
 5   of the protective order. ECF No. 3-1 at 6 (standing order); ECF No. 37 ¶ 2 (order approving
 6   discovery protective order).
 7   II.     DISCUSSION
 8                   Defendants’ request is unsupported and appears to assume a “confidential”
 9   designation or the unspecified interests of a non-party conclusively warrant sealing. See Request
10   at 4 (providing four paragraphs of text requesting sealing with no argument or citation to authority).
11   That assumption is mistaken. Defendants have not addressed whether the compelling reasons or
12   good cause standard governs their request. See Ctr. for Auto Safety, 809 F.3d at 1099 (“[P]lenty of
13   technically nondispositive motions—including routine motions in limine—are strongly correlative
14   to the merits of a case.”) (footnote omitted). Moreover, while the discovery protective order
15   requires a party intending to use a document designated “confidential” in a pretrial filing to notify
16   the designating party prior to use to allow that party to file a notice of request to seal, ECF No. 36
17   at 5−6, defendants do not indicate they so notified VCSFA and do not explain why VCSFA is not
18   pursuing this motion. In sum, regardless of which standard applies, defendants have not carried
19   their burden in establishing that sealing, and thus denying the public access to these documents, is
20   specifically justified here.
21                   Defendants’ request is DENIED without prejudice to a renewed request that
22   complies with this court’s rules and properly addresses controlling authority.
23                   IT IS SO ORDERED.
24   DATED: July 18, 2019.
25

26
                                                            UNITED STATES DISTRICT JUDGE
27

28
                                                        3
